DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “first light-receiving element is configured to..” and “second light-receiving element is configured to..” in claims 3 and 8; “second light-receiving element receiving..” in claim 4; and “light receiving unit is configured to…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 3, the prior art of record does not disclose applicant’s claimed invention:
“ A display system comprising a display device and a light-emitting apparatus, wherein the display device comprises a display unit and a light-receiving unit, wherein the display unit comprises a plurality of display elements emitting visible light and a plurality of first light-receiving elements,
wherein the plurality of display elements are arranged in a matrix, wherein the plurality of first light-receiving elements are arranged in a matrix, wherein the light-receiving unit comprises a second light-receiving element, wherein the light-emitting apparatus comprises a first input means, a second input means, a first light-emitting element, a second light-emitting element, a driver unit, and an oscillator device, wherein the first light-emitting element comprises a laser light source exhibiting visible light,  wherein the driver unit is configured to control a light emission state of the first light- emitting element in accordance with an input to the first input means, wherein the second light-emitting element comprises a light source exhibiting infrared light, wherein the oscillator device is configured to control a light emission state of the second light-emitting element in accordance with an input to the second input means, wherein a first system comprises the first light-emitting element, the driver unit, and the first input means, wherein a second system comprises the second light-emitting element, the oscillator device and the second input means, wherein the first system and the second system are independent from each other, wherein the first light-receiving element is configured to receive the visible light emitted by the first light-emitting element and convert the visible light into a first electric signal, and wherein the second light-receiving element is configured to receive the infrared light emitted by the second light-emitting element and convert the infrared light into a second electric signal.”
 	As to claim 4, the prior art of record does not disclose applicant’s claimed invention:
 	“A display device comprising a display unit and a light-receiving unit, wherein the display unit comprises a plurality of display elements emitting visible light and a plurality of first light-receiving elements receiving visible light, wherein the plurality of display elements are arranged in a matrix,
wherein the plurality of first light-receiving elements are arranged in a matrix, wherein the light-receiving unit comprises a second light-receiving element receiving infrared light, wherein the display element comprises a first pixel electrode, a first common layer, a light- emitting layer, and a common electrode, wherein the first light-receiving element comprises a second pixel electrode, the first common layer, an active layer, and the common electrode, wherein the first common layer is provided over the first pixel electrode and the second pixel electrode, and wherein the light-emitting layer and the active layer are in contact with a top surface of the first common layer.”
 	As to claim 7, the prior art of record does not disclose applicant’s claimed invention:
 	“A light-emitting apparatus comprising a first input means, a second input means, a first light-emitting element, a second light-emitting element, a driver unit and an oscillator device, wherein the first light-emitting element comprises a laser light source exhibiting visible light, wherein the driver unit is configured to control a light emission state of the first light- emitting element in accordance with an input to the first input means, wherein the second light-emitting element comprises a light source exhibiting infrared light, wherein the oscillator device is configured to control a light emission state of the second light-emitting element in accordance with an input to the second input means, wherein a first system comprises the first light-emitting element, the driver unit, and the first input means, wherein a second system comprises the second light-emitting element, the oscillator device and the second input means, and wherein the first system and the second system are independent from each other.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624